Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 18, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159539(52)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ANTHONY HART,                                                                                        Elizabeth T. Clement
          Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159539
  v                                                                 COA: 338171
                                                                    Ct of Claims: 16-000212-MM
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its brief is GRANTED. The brief will be accepted as timely filed if submitted on
  or before January 23, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 18, 2019

                                                                               Clerk